OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                              AUSTIN           Yf-
                                                ,-
il&ul
   c.MAPut
,o.m
   0m*-*L
                                          #“’
    maoxable J. P. We-
    G’Bolon6r of Ag?ioultm
    AUtiP,   TOXU




                                  th o A& lusb 08to
                                 1 9,u& Ja a lpr o o ala -
                                 b. &i~r”rs statian,
                                  label t6 red ooataln-
Nonoreblo      J.E.HoDonald,~                   2


      “Third    I
               9118~0out-or-•t0te              a00d d00w       b00 0   00x00-
      11111   operating   in   tb0   fitfit   l0mit*
                                                 or   2-r
        ~a 000   or p lur t leed,    endmhlpwnte o r 0  wde
      b   out-or-*tote   da 0rtor1130d0r0mw
      lelo ewn    rm   wed,lr o uld
                                  tb le ow     tb ortotuet
      o r wh e r oeut-o f-*to do elotehro e wed tb omello ,
      Redlo, TelegrqihbprTolephem to.eollolt       ordore
      ror mood, vould thla etieottinltetue.m




               '(0) It *hall bo unlavrulfor                         poreon to
      l0uI orfor rgp?role, or oxpofie                       rm 3e
                                                               I     uy em-o-
      ultur oel
              r vegoteble lo o d
                               ultbln                       th le
                                                                0to t.o :
          I....

               "(2) Not labobd in eooordewo
      llq lemlngr"
               aootion3 oftho Aotpnrarlbe~tho                        lafarMt1Qntobe
g iven
     o nlueb l&ml.
          uo not0 thet thle ml epplloe,by it0 tome, only to
thwe rho cell, 0rr0r ror -10, or 0
turel or?o okble reedrithinthie
peiml ltetut0, it suet be etriot  oonetruod vlh   the plea5
mwnlng or it0                         Jurle~~of    W27 s
euoa there oltod.       , krow tb0 r0a-
~k0nioro~uto~~orr0~ituutk~~tht
lwh e e leveewdeinTo ~8.
           %MI plea0 ubn    0 aootrmt OS atie ie W,   vithln the
wening oi the rule tbet the low or the plea0 of eel0 govome,
lo .tbo plroe vlmr* tbo loot rot rmeo8my to o-late the 000
t-t      0r 00x0 i0 p0rrm.                    . . .I 55p0rp~0 ad0           2p.   xofr o
tlrmt two quemtloq pro0
in. a no th l
            eteto.
              r    A .,t~"&re8&    ~&!hii~*eoit.i?b.8
0 eertelnplea0 vltbwt awllSleetlw won0 tb0t @Ode or0 to
bsglro~~barrde~e~~hi~ntvltba~#t~~eot
xOnOr8blOJ.P.WonOneld*~3


buyer,end t&et tltlo thou pee&&e,ed tb propwty ie than
r%l*G    p buJer**rake
            hveon v Bobbee%~~$?eE~~$@t~~e~~
t&n, wodd be mode, bt   ln beep but & &   eh&o@a   et&t..'
        Ye tb0r-    enevw your riret tuo ~wetlone Ln the
axqptin. Butthie aplalOnle baedlanthe   ue~t~0athatt.M
lwdh8vO       n0tbe0n0f~Omdr0rulo+ith&the              *tat0 Orhae
by wm    out-or-&tote#hf
lo nottobe
o r c ud ny
Iav by lebollng     lateretete
llo nm0r t& aF o do r el
                      Lo u.
521+39,f0s0th0r0~dle0ue010ia0rthe       r*tofe        0Ute to
oxorolee it0 p01100 pver In 0 aann0r t&et lwldontelly    efioote
lntoretet*Okra.,   cad in 0 rleld        elroedy    pertly   eovarod by
Fadoralla&eution.)


   b eb w
        bd
     e lphdo
          y  l
             elm
           pim
             ed
out-Or-&tot@ l
to            20x    00
              ollolte,~
                   into
                        ;~
                         0it~
                           , we;q ~
              Your third quoetloalo beeod upoa 8 au0 in vialobt&w

o ltb rb yuenoo r 0leloemea, nil, W -0,      br t. U-R&
                We kllevm th7 ,la llth 8ro eeo th elo o dlo _
E%SZ?Z           M tb la th elUto of hxae       uithlk the YuII
a  o fth eTo meBud Lev.       W h o aa leod de& r la 8a o tW & to te
wee the redio, r0l, inat8nae.   u    l meum  oi
peotlvobuyme uithinthe Stat. oiiexee,hi
order0for rood thea, vltbla the uaalti8of tble Aat, bo offore
Ue leed r0l’ leior lth  tibia ln
                               .eteto,
                                     aot,rltheWadlag thet tlte
            b+mtod An euah other lWth     And tb e&me meem-
                                 lolloltetloueb p la&uun,mell,

            In t& wee of Ualtod ~Bteteeva Bodga, 25 Pod. Cu.
@a, it tf00 had thet, war 0ti mowal        mw       wt tbrmng
tb bueiruee 0f0 reteildahr laintaricut;lng         llquar~eel
p er ewutio   h e llee g ofgrlprorele;gp~~~a~tlt&e

SSOe     l
         jZZlo
           BJ

poreoatokoow l
               p0rLl &olloltetl0n
                     l
                       30

                       puwhmor.
                      “Itmyk
                                                   0i Uy prrtioaler
                                                   dau\rJ     aor8l ed-
vortlewante      fir tha proee.”   29 Warda aad ?lmaeoe r3!&
        We bow fooad a0 Two0 wee la whloh tb8 eoeetlw hew
krt9rt3
      w be km &a-.        But vo find    a0 fitdihwittr0r
OW   lltioalntho0pbi0a0ftbB~          uge~Ou r tOf& WlIUO
lnt c wee 0S*ire Cer b aUoa r k*aeJ.  0. B u lc c& pCO.,
                                                       l9 9
Boaorebla J. E. NoDoneld, pega 4


a. v. 929. 2het oeae  celled for 8 deolelon of Wm qmetion
whothoree out-of-*tats  ehlpperor rortllinr8,     lhlpplng it0
poduot into Arkeneeeon ordore token by 8 eelsemenin &keneee,
eubjeotto hle prinolpel'elaoepteme in the other eteto,eiuet
complyvlth en Wf.OneO8  ltMM,e  mquirlng   0tay per8aa vim &old
or offered for eelc ury fertllleerin the &&eta or Arkeneee to
file 8 guerenteedenely-ele vlth the &tote aeeB$eeloneror
ul~urere y         ataaato   lt tqe         ee pcovlded by the ltetute.        x0-
                    . 2h0 opm.on.0rtha 00winthot0800       i.8
eo epplloer 1s to the Smote preeontodIs your third queetlon,
that we teke the libertyor quotiagfrom it at length;
             “It     16 lneletod     thet    the   trmoectlm           eboun
     in the reoord doe8sot conetitute  an ‘offer   for
     8alo b t&c etate of Arkaneae~ within  the ilieenlng
     of the ltatutel  It lo oXeIx+d thet there worde
     are deelgwd to prerenta poreon or corporetfon
     rrola pleolng rertlllcere              in hle *tore       or v8rthoufse
     ln thle eteto end thmvlng open the doore to the
     publla and thue e%poelngthe fect:liceror0c aelr.
     The nrjorltyor the oourt,howwr, ‘think   thie lo
     too nerrou Q N8trlated 0 areeAi.ngto be given to
     th4 vorde *offer rw eele in the *tat* or Arken-
            If thle hed been the purpoeeof the IagLe-
     c%e     deubtleeeit would have ueed the wmde
      'keepio rlelo,~ lnetsedor *order for &ale.*
     m0 nfasity or the 00w ore 0r the 0pfdLonth0t
     the uoaxb ‘orfor ror eeler aould bo glwn a
     broador moenln& or oouree, wo thLz& that, Jf
     a per&an or oarporatlon lhould keep fertilizera
     in hle *tore end expoeethem ror re2e in the
     *tot* or &mu,      tm.e eat vould aonetltuteen
     orra for lelo .  Ino th evo
                               r r dm,
                                     w th ink thet
     the rertillrerrYterieleaould he oficrred for'
     mole    vlthout     w   overt     act    cf   loll~~tet    ifm.     Ue
          o uuellyluw
     r -eel                   that proof ton&lqgto ehw cay
     owmt or trditidu0l    orror or thh f8rrtlllro~e                     for
     8ele vithh   th0 *tot0 or krkaaeu croolltitutod                      ea
     ‘offerla8 r0r **lo* within    the *tote  or Arkan-
     000 withint& wealag  or the eet.  Ia other wrde,
     w  thhk 0theotwl porrw Orw wl0 0r the
     r~tiuzrr by ua egont oi the lellm to lomo prr;
     titulerpereon ww.a tba *tat0 or kaad0ar ooaetl-
     twd +n ‘0rrw raa,*al* vlthu the etato t rithin
     the nhlq   of the *totut*. In s@tmha& tar. ooa-
     aluelonwe em not umlndfu ofthe1ege1m
thet penel ltatuke   met be ltrlotlJowetrued.
aothvr aardaelrule ora-trwtlan         tit0 rind
the lo lla tlve  into&, end ln dleoowr
the obf’oot Of the ltetuto lhould be oane
                                        2t22

     "IIIth0 QUO 0r st. L., I. n. 69. R. CO.v.
mldrap, 93 Ark. 42, 123 9. Y. 778, tb court uldr
     "Whle ltetutole 0 penal law, tithe                                    legal
ruirlethetewh~levehovldbeaoaet~wd
          But thle
ltr lo tly.                  doea      not    man thet the word8
or the lt8tute lhould be lo
                        Mrrowautou-
elude moo vhi0hthoeevamle intbelr oamon
endordinrrrf~a~rtloa,vouid omprvhegd.'
                                                                                       2,
     "InStote v. Se~.ll,45&k.387~ th8 oourt
rooo@udthat,uUle      pen8% lUtutoe wotobe
w~~tr uo detr lo tly,new  lleooqlpllttedtothe
grinoifl0 th0t th0 int0nti028
                            0r ta s43gbm~~
mwt~ovornthe oonetruotlcmoipenmlee veUu
0th~ ltatut~e, and thet        ltetuteeer a not
to b eo wetr wd00 lWlo t    00
                        f)p”“l to woet  th e la -
to&ion          of tha &@.eleture.             In   thet       0000 the 0-t
~~t~~~~~lfi~~~J~tu~~~*

     W h 0 I-U&0r ltr lo thdrpwtetlw         a 00  not
                                                    0
pm-t    0~ 00uug   inth 0   fita   or a ta rw00,
.ud g lvlngeeehit0 ~g p r o W.ek     l*Ow, t a 0
eenottoovort~thleoM.             For.  M &   rm
ltituhe a r e
            no tto b o 86o ~~tr uo d    00 to wo r k
M aurdity, w d0r0attblr purport0srtb
~o~~f,the   aourt initltutoa far, their on-

          %a8     Lrrt08ktiw 0r      ram     &gieleturo          In       peee-

gziJpg;;~Y~~&$~+~f~                                                               by
                                                           .          *       .
St.      Rep. j32,    t   folloi.8
     "*Ae we wdoretendthe lt4tut0, lte ooatrol-
lag purpoee we to 6wrd the q5rlaultur0l  pub2l.a
ege3netrpurloumuzb worthleee wmpowde eon-
tiase loldee femlllmM3, to rls on rollem a
      atOtutOryguawnty thOt fortlllserfi  &old by th&m
      oantelnthe ulmaloellqpodlente, end in tho pm-
      portlone,repreeentod,  and to furnl8hto buyer0
      ahoep end rellablomene or p~oviqgtho baeptlan
      a ndfr a ud,
                 m h o urld
                          u sh
                             b o ltto mp teaT h.e
                                                eo a o m-
      pllehunt  of the&e objeote vill greatly    aaoto
      the poepmrlty cad lua a o ~oS
                                 e the fig10 ur twel
      la&Wry, ud we do not bveltmte to doalerothet
      thayere ltrfotlyvithla the pelo of Zagltlnate
      pollae reguletlcm.~
               "It le obvlouathet, lr the ooaetruotlon
      ltx@t      to be pleoed upoa the ltetuto bJ the
      pbm.irr   8kmuZ.d govern, tha objoat’or f&a et&-
      uto would in 0 urge meeeurobe br00tOd.      Ii
      the mnte or powono or awpoalovaamlallod
      withouttho ltete oould oolb into tho etAto uud
      8ollslt order0 troa pePeoxu hwv, aek¶ng tb em-
      tr ealubjeat
              t     to th e ep p r o vel   h o w0rri00
                                     o fth e
      in onothor eteto,md then lhlp tbo r0muun
      into the eteto ulthoutowpl~'tith      the *tot0
      love ln regerdthermto, it le ovidoatthat the
      gqozo;fath,    etatuto vfwld to 4 greet extent
                    On the other haul, tho ooaetruatloa
      tin mejorlt' have plaood upon tb etatute will
      lrreotueto&I0 p?qpoeo  the laglelotulwaedIn
      puelaglt,andwthlnkvehwa              glvon~r8amcue
      able reala      to tke vmde *@for    for *ale.@’
               It i8 0~   oplnlonthat vb0r0 an out-0raat0   *hi
or   lHd            order0 for
             sollolto     lo o dln T~Jc ~o by           ir ee-
                                           , q dne o f 00
men, by m@, by redlo, by tolo&troph, or by totiphvne,lvoh
loUaltetloa oonetituteeen offer r0Fulo vltblutUe ltete,
Ma      llenaevlth the Toxee $ood Law la re rtilnd
                                                 aa to eny
ehlpmen
     "0 a uda into thle state u 8 neult 0; 1 ordorrFooured
b yluoh m8um.                             I:     ..".
              Y31~
                 i:~!
                   ;y - r:
                         , p&&               my&e var;Ltruly